Citation Nr: 1000675	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the left lower extremity 
prior to July 27, 2007 and in excess of 20 percent effective 
July 27, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from January 
1998 to May 1998 and from October 2001 to October 2002.  He 
also had various periods of Army Reserves service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for left upper and left lower extremity 
radiculopathy.  An initial ratings of 20 percent was assigned 
for the left upper extremity disability and 10 percent rating 
was assigned for the left lower extremity.

The Veteran filed a timely notice of disagreement (NOD) in 
February 2006 detailing his disagreement with the initial 
ratings assigned in the March 2005 rating decision.  A 
statement of the case (SOC) was issued for these claims on 
September 22, 2006 and a timely substantive appeal was 
received on November 13, 2006. 

The Board notes that the Veteran indicated in his notice of 
disagreement that he was appealing the determinations 
regarding his "left upper and right lower extremities"; 
however, he also stated that he was disagreeing with the 
determinations made in the March 2005 decision.  That 
decision only considered the issues of entitlement to service 
connection and the initial evaluations for disabilities of 
the left upper and lower extremities.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Prior to July 27, 2007, the Veteran's left lower 
extremity radiculopathy was manifested by subjective 
complaints of pain; the clinical evidence was negative for 
muscle weakness, atrophy, reduced motor strength, or 
difficulty ambulating.

3.  For the period from July 27, 2007 to May 24, 2009, the 
Veteran's left lower extremity radiculopathy was manifested 
by subjective complaints of pain with clinical evidence of a 
slight decrease in sensation,  mildly antalgic gait; and 
decreased deep tendon reflexes; the clinical evidence was 
negative for decreased motor strength, muscle atrophy or 
reduced motor strength.

4.  For the period beginning May 25, 2009, the Veteran's left 
lower extremity radiculopathy has been manifested by pain 
with clinical evidence of diminished sensation, motor 
strength; and diminished reflexes without muscle atrophy.

5.  Throughout the course of this appeal, the Veteran's left 
upper extremity radiculopathy manifested as intermittent 
complaints of radiating pain and some diminished sensation 
found on examination; the clinical evidence was negative for 
muscle weakness, atrophy or deceased motor strength.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to July 27, 2007 and in excess of 20 percent 
for the period between July 27, 2007 and May 25, 2009 for 
left lower extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.123, 4.124a, Diagnostic Code (DC) 8510.

2.  The criteria for a 40 percent disability rating for left 
lower extremity radiculopathy beginning on May 25, 2009 have 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.123, 4.124a, DC 8510 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for left upper extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.123, 
4.124a, DC 8720 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson.

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment notes 
and various private treatment records have been obtained.  A 
March 2009 response indicates that he is not in receipt of 
Social Security Administration (SSA) benefits.  He has been 
afforded several VA examinations and sufficient medical 
opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such a case, the entire record 
from the time of the Veteran's claim for service connection 
to the present is of importance in determining the proper 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Complete paralysis of the upper radicular group requires that 
all shoulder and elbow movement be lost or severely affected 
while hand and wrist movements are unaffected.  Such complete 
paralysis of minor extremity warrants a 60 percent disability 
rating.  Severe incomplete paralysis of the minor extremity 
warrants a 40 percent disability rating, moderate incomplete 
paralysis warrants a 30 percent disability rating and mild 
incomplete paralysis warrants a 20 percent disability rating.  
38 C.F.R. § 4.124a, DC 8710.

Complete paralysis of the sciatic nerve occurs when the foot 
dangles and drops, when no active movement is possible of 
muscles below the knee and when flexion of the knee is 
weakened or, on rare occasions, lost.  Such complete 
paralysis warrants an 80 percent disability rating.  Severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  Moderately severe incomplete 
paralysis warrants a 40 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating 
and mild incomplete paralysis warrants a 10 percent 
disability rating.  38 C.F.R. § 4.126, DC 8720.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Disabilities 
involving sciatic nerve impairment that are wholly sensory 
may be rated, at maximum, as moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Radiculopathy Ratings

The Veteran's upper left extremity radiculopathy is currently 
rated under the diagnostic code for neuralgia of the upper 
radicular group and his left lower extremity radiculopathy is 
currently rated under the diagnostic code for neuralgia of 
the sciatic nerve.  He contends that he is entitled to a 
higher disability rating for these conditions.

An August 2002 private treatment note indicated that the 
Veteran had been involved in a June 2002 motor vehicle 
accident in which he sustained various neck and back 
injuries.  He reported experiencing radiating upper extremity 
pain since that time.  This pain radiated into the back of 
his head and down to between his shoulder blades.  Radicular 
complaints to his lower extremities were denied.  Physical 
examination of the lower extremities found that his deep 
tendon reflexes were equal, that there were no pathological 
reflexes and that motor and sensation were intact.  Upper 
extremity physical examination noted that deep tendon 
reflexes were equal bilaterally, that there were no 
pathologic reflexes, and that motor and sensation were 
intact.  

An October 2002 private nerve conduction study was noted to 
be "abnormal" due to a proximal nerve lesion on the right 
side at the C6, C7 levels.  A proximal nerve lesion on the 
left side of L5-S1 was noted in a November 2002 private nerve 
conduction study.  The examiner found that this study was 
"abnormal."

Assessments of cervical and lumbosacral radiculopathy were 
noted in a November 2002 private treatment summary.

A March 2003 VA examination reflected the Veteran's 
complaints of cervical and lumbar radiculopathy.  Physical 
examination noted tenderness, muscle spasms and restricted 
range of motion of the cervical and lumbar spine.  
Neurological examination was "non-focal."  Diagnostic 
impressions of cervical radicular pain, among other 
conditions, were made.

Complaints of radiating lower extremity pain, with left worse 
than the right, were noted in a July 2004 VA treatment note.  

At a January 2005 VA neurology examination the Veteran 
reported that he was right handed.  He reported radicular 
pain radiating into his arms and legs, left worse than right.  
Neurological examination noted left wrist weakness without 
atrophy.  Upper extremity sensation examination was equivocal 
or unremarkable.  

Some patchy hypesthesia down the outer margin of the left leg 
was noted on physical examination.  Lower extremity deep 
tendon reflexes were symmetrical with motor strength noted to 
be 5/5.  No atrophy was found.  The Veteran did not currently 
use a cane or crutch to ambulate.  Following this examination 
and a review of the Veteran's treatment records, diagnostic 
impressions of cervical and lumbar radicular pain were made.

Radiating lower extremity pain and bilateral pain radiating 
into the Veteran's fingers were reported in a March 2006 
private treatment note.  Occasional numbness in his arms and 
legs were also reported.  Physical examination noted that 
upper extremity deep tendon reflexes were trace at the biceps 
and brachioradialis and absent at the triceps.  Strength was 
noted to be 5/5 and intact.  Left lower extremity deep tendon 
reflexes were 2+ at the knee and 1+ at the ankle.  Strength 
was noted to be 5/5 and sensation to light touch was intact.  
His gait was normal.

An April 2007 VA examination reflected the Veteran's 
complaints of radiating pain and occasional shooting pains 
into his upper extremities.  Repetitive activities cause an 
aggravation of the pain.  Sensory examination was 
unremarkable and deep tendon reflexes were otherwise 
symmetrical.  Following this examination, a diagnostic 
impression of moderate left upper extremity radiculopathy was 
made.

Complaints of numbness and constant, dull low back pain that 
radiated into the Veteran's lower extremities were noted in a 
July 27, 2007 VA orthopedic examination.  Radiating pain into 
his upper extremities was denied.  Use of a cane, crutches or 
a walker was denied.  His gait was noted to be mildly 
antalgic.  Neurological examination of the lower extremities 
noted slight decrease to light touch but was negative for 
weakness or muscle atrophy.  Motor strength was 5/5 and 
symmetrical while deep tendon reflexes were 1+.  Neurological 
examination of the upper extremities was negative for 
weakness or paresthesias.  Following this examination a 
diagnosis of bilateral lumbar radiculopathy, with left worse 
than right, was made and the condition was noted to be 
moderately active at the time of the examination.

A private nerve conduction study in September 2007 was 
interpreted as showing a proximal nerve lesion on the right 
and left side at the L5-S1 levels.  Mild left median nerve 
entrapment at the wrist and a proximal nerve lesion on the 
left side at the C5-C6 levels was noted on an October 2007 
private nerve conduction study.

An October 2007 addendum to the July 2007 VA orthopedic 
examination noted the Veteran did have radiating upper 
extremity pain.  Recent electromyography (EMG) and nerve 
conduction studies confirmed that he suffered from cervical 
radiculopathy.

On examination by a private osteopathic doctor in November 
2007, the Veteran was found to have radiating pain from the 
cervical spine.  Strength was 5/5 in the upper extremities.  
Reflexes were 2/5 and Tinel's sign was negative.  On 
examination of the lower extremities, there was paresthesia 
with radiation.  Motor strength was 5/5.  Straight leg 
raising was negative.  Reflexes were 2/5 in the Achilles and 
patellae.

During private treatment in April 2008, the Veteran reported 
being involved in a second motor vehicle accident involving a 
drunk driver.  He sustained a flexion extension injury during 
this incident and reported increased upper extremity 
radiculopathy since this time.  Occasional shocking 
sensations down his entire arm and radiating lower extremity 
pain, left worse than right, were also reported.  This pain 
was described as both burning and throbbing.  Motor and 
sensory examinations of the upper and lower extremities were 
normal and equal bilaterally.  Tenderness over the cubital 
tunnels bilaterally was also noted.

A May 25, 2009 VA examination reflected the Veteran's reports 
of difficulty walking due to radiating pain in his lower 
extremities.  Physical examination noted weakness of the 
gastrocnemius (calf) muscle and "was positive to 40 
degrees" with worsening radicular symptoms.  Sensory 
examination revealed diminished sensation in the S1 dermatome 
pattern bilaterally.  Following this examination, a 
diagnostic impression of moderate sciatic neuropathy was 
made.

A September 2009 VA examination reflected the Veteran's 
reports of radiating pain down his left upper extremity into 
his hand.  This pain was described as paresthesias and a 
tingling sensation.  Physical examination revealed well 
developed muscles without left arm weakness.  Some diminished 
sensation of the C6-7 dermatome pattern was noted and deep 
tendon reflexes were found to be 1+.  Following this 
examination, a diagnostic impression of mild C5-6 
radiculopathy of the left upper extremity was made.

Prior to July 27, 2007, the clinical evidence consistently 
showed that in the lower extremities the Veteran's deep 
tendon reflexes were present, albeit at times diminished, but 
that motor strength was intact and symmetrical, and that 
there were subjective complaints of pain.  The record is 
negative for muscle atrophy, reduced muscle strength, or 
difficulty ambulating.  Sensation was generally intact, 
hence, the Board is unable to find more than mild incomplete 
paralysis during this period.  38 C.F.R. § 4.124a, DC 8720.

The Veteran's left lower extremity radiculopathy worsened 
beginning on July 27, 2007.  The clinical evidence 
established that there was a slight decrease in sensation, 
that he had a mildly antalgic gait and reflected his 
subjective complaints of pain.  Reflexes were more 
diminished.  The evidentiary record remained negative for 
muscle atrophy, reduced muscle strength or more than moderate 
symptoms, which would justify a high disability rating.  A 
disability rating in excess of 20 percent between July 27, 
2007 and May 25, 2009 is not warranted.  Id.

The Veteran's left lower extremity radiculopathy again 
worsened after May 25, 2009 and warrants a disability rating 
of 40 percent for moderately severe incomplete paralysis of 
the sciatic nerve.  The clinical evidence establishes that 
there is diminished sensation and weakness of the calf 
muscle.  Continued subjective complaints of pain, and 
apparently diminished reflexes and positive straight leg 
raising.  The record is negative for evidence of marked 
muscular atrophy which is required for a disability rating of 
60 percent.  Id.

A disability rating in excess of 20 percent for left upper 
extremity radiculopathy is not warranted for any period 
during the course of this appeal.  The VA examiners have 
consistently found that his left upper extremity deep tendon 
reflexes were symmetrical or equal, that his strength was 
intact.  Some diminished sensation has been intermittently 
demonstrated on examination.  The Veteran has intermittently 
complained of left arm radiating pain.  However, the clinical 
evidence has been consistently negative for such symptoms as 
muscle weakness or atrophy which would justify a higher 
disability rating.  In addition, the clinical examiners have 
consistently described his left upper extremity radiculopathy 
as being mild.  38 C.F.R. § 4.124a, DC 8710.

Other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4 have been considered but do not provide a basis upon 
which to assign higher disability ratings than those assigned 
in this decision.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disabilities have been manifested at times by 
pain, diminished reflexes, decreased sensation and motor 
strength.  These symptoms are described in the rating 
criteria.  The rating criteria contemplate these impairments 
for each of the instant disabilities.  Hence, referral for 
consideration of an extraschedular rating for any of the 
disabilities decided herein is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has reported working as a police officer 
throughout the course of this appeal.  Further consideration 
of TDIU is not warranted as the Veteran is currently 
employed.  Jackson v. Shinseki, Jackson 587 F.3d 1106 (Fed. 
Cir. 2009) (TDIU is a part of an increased rating or initial 
rating only when there is evidence of unemployability). 

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left lower extremity radiculopathy prior to July 
27, 2007; and in excess of 20 percent between July 27, 2007 
and May 25, 2009, is denied.

Entitlement to an initial disability rating of 40 percent for 
left lower extremity radiculopathy, effective May 25, 2009, 
is granted.

Entitlement to an initial disability rating in excess of 20 
percent for left upper extremity radiculopathy is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


